DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to claims overcome the claim objections cited in the previous office action.
Claim 17 and 31
Applicant’s arguments with respect to 35 USC 102 rejection of claims 17 and 31 have been fully considered and some are persuasive. 
Regarding claim 17, section 1 of applicant’s arguments: applicant argues it is not clear what the broadest reasonable interpretation the examiner is using when referring to a “cyclical take up device” of Ehmer (DE 102013106742) and that the applicant’s exemplary cyclical take up device 4 shown in fig 6 looks nothing like the combination of aisle belts 5, shrink tunnel 25 and film-wrapping station 24.  The examiner notes that "though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment” (MPEP 2111.01 (II).  The broadest reasonable interpretation used by the examiner of a “cyclical processing machine having a cyclical take up device” is a cyclically operating processing machine which has a cyclically operating take up device.  The examiner believes that the combination of aisle belts 5, shrink tunnel 25 and film-
Regarding claim 17, section 2 of applicant’s arguments:  applicant argues that the intake 7 of Ehmer is not closed because it has an ejection path.  The examiner disagrees with this assessment because the path is closed during normal operation when no ejection is required.  Additionally, the ejection path is considered optional by Ehmer (see paragraph 0024).  Therefore, this argument is not persuasive.
Regarding claim 17, section 3 of applicant’s arguments: applicant argues that Ehmer does not appear to refer to suspended containers.  The examiner disagrees with this assessment.  Figure 1 of Ehmer shows the containers only being held by grippers without mentioning any additional supporting structure so the containers would be suspended from the grippers.  Therefore, this argument is not persuasive.
Regarding claim 17, section 4 of applicant’s arguments: applicant argues that the each of grippers 15 of Ehmer do not have its own vertical axis of rotation about which it rotates and instead rotates about diversion star 9.  The examiner agrees with this assessment.  Therefore, this argument is persuasive. 
Regarding claim 17, section 5 of applicant’s arguments: applicant argues that the grippers 15 of Ehmer do not engage in the act of taking up a group of containers and to clarify the applicant has amended the claim to clarify that the grippers act concurrently to take up a group of containers.  The examiner agrees with this assessment.  Therefore, this argument is persuasive.
Therefore, the 35 USC 102 rejection of claims 17 and 31 have been withdrawn and claims 17-36 are allowed.
Claim 18
Applicant’s arguments with respect to 35 USC 103 rejection of claim 18 have been fully considered, but are not persuasive.  Regarding claim 18, section 1: applicant argues that the ordinary artisan would have assumed that a modification that includes only the limitation of claim 18 would fail to achieve the result of securely holding the bottle neck in the same condition throughout the pathway to the release point as disclosed by Preti (US Patent 8,002,106).  The examiner disagrees with this assessment.  Preti discloses that is known to convey container via their necks as this is a secure way to transport the containers.  Therefore, this argument is not persuasive.  Regarding claim 18, section 2: applicant also argues that Preti discusses controlling grippers using cams. Claim 18 does not refer to using cams. Thus, col. 1, lines 17-20 of Preti would not have given the ordinary a reason to expect a reasonable likelihood of success when modifying the apparatus to include the limitation of claim 18.  The examiner disagrees with this assessment.  The modification would be capable of conveying containers via their necks.  Therefore, this argument is not persuasive.
Claim 19
Applicant’s arguments with respect to 35 USC 102 rejection of claim 19 have been fully considered, and are persuasive.  Applicant argues that the rotation in question is around the respective axes of the grippers themselves and instead each holding device 15 of Ehmer rotates about the axis of its associated diversion star 9.  The examiner agrees with this assessment.  Therefore, this argument is persuasive.
Claim 20

Claim 21
Applicant’s arguments with respect to 35 USC 102 rejection of claim 21 have been fully considered, and are persuasive.  Applicant argues that, according to the examiner, figure 1 allegedly discloses that "said grippers of said transfer apparatus are arranged along a line that is parallel to and at a distance from said linear section."  In Figure 1, each holding device 15 is arranged on a rotating star 9. During operation, these holding device 15 form triangles of various shapes. At some instants, the triangle collapses into a line as shown. Thus, the question presented is whether the holding device 15 "are arranged along a line" or whether they are arranged on stars 9 that, every so often, cause them to become aligned along an imaginary line.  The situation shown in the figure is not unlike what happens when the sun, moon, and Earth become 
In an effort to make this clear, the claim has been amended to require that the 
grippers remain on the line along which they are arranged. This is believed to address the fact that three holding devices 15 can form a syzygy by happenstance during rotation of the stars 9.  The examiner agrees with this assessment.  Therofer, this argument is persuasive.
Claim 22
Applicant’s arguments with respect to 35 USC 102 rejection of claim 22 have been fully considered, and are persuasive.  Applicant argues that the examiner’s cited text of paragraph 31 allegedly discloses claim 22's limitation that "said transfer apparatus [stars 9] comprises a common drive that drives all of said grippers to cause all of said grippers to rotate together."  The cited text refers to stars 9 as rotating at a constant speed. However, this does not establish that there exists a common drive.  The examiner agrees with this assessment.
Claim 23
Applicant’s arguments with respect to 35 USC 103 rejection of claim 23 have been fully considered, and are persuasive.  Applicant argues that according to the examiner the ordinary artisan would allegedly have found it obvious to modify Ehmer to include the limitations of claims 18, 23, and 24 because doing so would result in 
Claim 24
Applicant’s arguments with respect to 35 USC 103 rejection of claim 24 have been fully considered, and are persuasive.  Applicant argues that, according to the examiner, the ordinary artisan would allegedly have found it obvious to modify Ehmer to include the limitations of claims 18, 23, and 24 because doing so would result in securely holding the bottle neck in the same condition throughout the pathway to the release point, as disclosed in col. 1, lines 17-20 of Preti. However, claim 24 lacks the limitations of claims 18 and 23. Therefore, the ordinary artisan would have assumed that a modification that includes only the limitation of claim 18 would fail to achieve the 
Claim 27
Applicant’s arguments with respect to 35 USC 102 rejection of claim 27 have been fully considered, and are persuasive.  Applicant argues that the examiner’s cited text at paragraph 20 allegedly discloses that certain "carrying-and-holding elements" (i.e., holding device 15) are secured to certain "carriage elements" (i.e., movement element 8).  The text at paragraph 20 discloses that movement elements and that they are sometimes, "slides" or "carriages" or "movers." However, there is no disclosure of these movement elements being secured to holding devices. Based on figure 1, it appears that these components are integral with each other rather than being "secured" to each other.  The examiner agrees with this assessment.  Therefore, this argument is persuasive.
Claim 29

Claim 32
Applicant’s arguments with respect to 35 USC 102 rejection of claim 32 have been fully considered, and are persuasive.  Applicant argues that the examiner’s cited text at paragraph 31 refers to causing the stars 9 to rotate. This is not the same as causing the holding device 15 to rotate about an axis of rotation of the holding device 15. Causing the star 9 to rotate causes a holding device 15 to rotate about an axis of the star 9 and about the axis of the holding device 15.  The examiner agrees with this assessment.  Therefore, this argument is persuasive.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Faustino A. Lichauco on 11/19/2020.
The application has been amended as follows: 
Regarding claim 35, line 1: delete “claim 1” and insert “claim 17”
Reasons for Allowance
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 17 and 31 is the inclusion of said transfer apparatus comprises grippers for simultaneously taking up a group of containers from said continuous container stream at said linear section and after having taken up said group of containers, feeding said group of containers to said cyclical take-up device, and wherein each of said grippers rotates about a vertical axis-of-rotation thereof in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        2/11/2021